Case: 20-50287   Document: 00515569404   Page: 1   Date Filed: 09/17/2020




          United States Court of Appeals
               for the Fifth Circuit
                                                             United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                            No. 20-50287                   September 17, 2020
                          Summary Calendar
                                                               Lyle W. Cayce
                                                                    Clerk
   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Alfredo Arroyo-Hernandez, also known as Alfredo
   Hernandez-Arroyo, also known as Arroyo Hernandez, also
   known as Alfredo Arroyo Hernandez, also known as Alfredo
   Hernandez, also known as Alfredo Arroyo, also known as
   Alfredo Hernandez Arroyo,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 20-50288
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Alfredo Arroyo-Hernandez,

                                               Defendant—Appellant.
Case: 20-50287      Document: 00515569404         Page: 2    Date Filed: 09/17/2020

                                    No. 20-50287
                                  c/w No. 20-50288




                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:19-CR-574-1
                            USDC No. 4:16-CR-94-3


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Alfredo Arroyo-Hernandez appeals his guilty plea conviction under 8
   U.S.C. § 1326. He also appeals a separate revocation judgment but raises no
   challenge to the revocation of his supervised release. He contends, citing
   Pereira v. Sessions, 138 S. Ct. 2105 (2018), that his prior removal does not
   satisfy the removal element of § 1326 because the notice to appear did not
   provide the date or time of the removal hearing. In United States v. Pedroza-
   Rocha, 933 F.3d 490, 497-98 (5th Cir. 2019), cert. denied, 206 L. Ed. 2d 940
   (2020), we relied on Pierre-Paul v. Barr, 930 F.3d 684, 688-89 (5th Cir. 2019),
   cert. denied, 206 L. Ed. 2d 854 (2020), to conclude that (1) a notice to appear
   that lacked the date and time of the removal hearing was not defective, (2)
   any defect was cured by the subsequent service of a notice of hearing, and (3)
   the purported defect was not jurisdictional. Additionally, we held that the
   defendant could not collaterally attack the notice to appear without first
   exhausting administrative remedies.       Pedroza-Rocha, 933 F.3d at 498.
   Conceding that Pedroza-Rocha and Pierre-Paul foreclose his claim, Arroyo-
   Hernandez raises it to preserve it for further review.
          The Government has filed an unopposed motion for summary
   affirmance, which is proper if “the position of one of the parties is clearly


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 20-50287      Document: 00515569404         Page: 3    Date Filed: 09/17/2020




                                    No. 20-50287
                                  c/w No. 20-50288

   right as a matter of law so that there can be no substantial question as to the
   outcome of the case.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162
   (5th Cir. 1969). Because Arroyo-Hernandez correctly concedes that his
   claim is foreclosed by Pierre-Paul and Pedroza-Rocha, the motion for summary
   affirmance is GRANTED and the Government’s alternative motion for an
   extension of time to file a brief is DENIED as moot. The judgments of the
   district court are AFFIRMED.




                                         3